Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Objections
Claim 31 is objected to because of the following informalities:  
Regarding claim 31, line 1, the claim recites wireless communication comprising . . . which should be corrected to – wireless communication system comprising –.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 8, 9, 11, 21, 23, 24, 26, and 31-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 6, 21, and 36, for example see claim 6, the claims recite interval n + K; however, neither the dependent claim nor the parent claim specifies the value of “K” (see line 6).  Therefore, the term “K” lacks proper antecedent basis and the value of K is unclear from the context of the claim.  Appropriate clarification and correction is required.
Regarding claims 8, 9, 23, 24, 38, and 39, for example see claim 8, the claims recite computing MMSE (b) (see line 5); however, the value to which "(b)" refers is unclear from the context of the claim.  Further, it is unclear what value is being utilized to calculate the minimum mean square error as the claim does not define the value of "b".  Appropriate clarification and correction is required.
Regarding claims 11, 26, and 41, the claim recites Nbest-UL UEs among NPre per subband to produce two UE by SB tables, where the first table provides the IDS  . . . an initial SB . . . a PDCCH . . . .  See lines 2-4, 12, and 17, respectively.  The claim does not define the terms/acronyms Nbest-ULUEs, Npre per subband, SB, and PDCCH.  Appropriate clarification and correction is required.
Regarding claim 31, line 2, the claim recites said at least one user equipment.  The claim term “said at least one user equipment” lacks proper antecedent basis.  Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 2, 5, 16, 17, 20, 31, 32, 35, and 46 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hanaki et al. (US 2011/0207467 A1), hereinafter referred to as Hanaki.
Regarding claims 1, 16, 31, and 46, Hanaki discloses a base station, upper node, radio communication system and radio communication method, which comprises:
each user equipment periodically measuring channel quality of communication with the base station; each user equipment periodically transmitting a channel quality indicator to the base station corresponding to a measured channel quality; the base station scheduling communication with the at least one user equipment based upon the periodically transmitted channel quality indicators of the at least one user equipment (Referring to Figures 1 and 2, the base station 100 performs allocation of radio resource and the like (base station scheduling communication with the at least one UE based upon the periodically transmitted channel quality indicators of the least one UE), the radio terminal 10 transmits uplink control data (each UE periodically transmitting a channel quality indicator to the base station corresponding to a measured channel quality) to the base station 100a through an enhanced dedicated physical control channel (E-DPCCH) or an E-DPDCH. Uplink control data includes scheduling information (UL scheduling information) which the base station 100a references in allocating radio resource.  Scheduling information includes an "HLID (highest priority logical channel ID)," a "TEBS (total E-DCH buffer status)," an "HLBS (highest priority logical channel buffer status)," a "UPH (user power headroom)" and the like. Examples of uplink control data other than the scheduling information include a "happy bit," a " CQI" and the like (refer to 3GPP TS25. 321 Ver. 7.5.0 9.2.5.3 "UL Scheduling Information").  An "HLID" is an identifier for identifying a logical channel having the highest priority among logical channels transmitting uplink data.  A "TEBS" is information indicating the amount of uplink data (buffer amount) stored in a transmission buffer provided to the radio terminal 10.  An "HLBS" is the amount of uplink data (buffer amount) corresponding to the logical channel identified by the HLID, among the uplink data stored in the transmission buffer provided to the radio terminal 10.  A "UPH" is a transmission power ratio which is a ratio of a transmission power of a DPCCH to the maximum transmission power (maximum UE transmission power). The maximum transmission power is the maximum allowable transmission power of the radio terminal 10. For example, a UPH is expressed as "maximum transmission power"/"transmission power of DPCCH."   A "happy bit" is information indicating the degree of happiness, which shows whether or not an SG allocated to the radio terminal 10 is sufficient. There are two types of "happy bits" including "happy" which indicates that the SG allocated to the terminal is sufficient and "unhappy" which indicates that the SG allocated to the terminal is insufficient. Note that a "happy bit" is indicated by a single bit.  A "CQI" is a reception quality value indicating a reception quality of a downlink signal (such as a CPICH; common pilot channel) that the radio terminal 10 receives from the base station 100 (each UE periodically measuring channel quality of communication with the base station, as CQI is perform periodically per the standard).  See paragraphs 0037-0044.)
Regarding claims 2, 17, and 32, Hanaki discloses said step of scheduling communication schedules uplink transmissions from a user equipment to the base station wherein the base station receives a channel quality indicator of each physical resource block, computes a scheduling metric for each receiver type, and limits the size of uplink allocation based upon reported headroom and buffer size (Referring to Figures 1 and 2, the base station 100 performs allocation of radio resource and the like (equivalent to a scheduling metric as the base station is responsible for scheduling/allocation), the radio terminal 10 transmits uplink control data to the base station 100a through an enhanced dedicated physical control channel (E-DPCCH) or an E-DPDCH. Uplink control data includes scheduling information (UL scheduling information) which the base station 100a references in allocating radio resource.  Scheduling information includes an "HLID (highest priority logical channel ID)," a "TEBS (total E-DCH buffer status)," an "HLBS (highest priority logical channel buffer status)," a "UPH (user power headroom)" and the like. Examples of uplink control data other than the scheduling information include a "happy bit," a " CQI" (corresponding to each PRB) and the like (refer to 3GPP TS25. 321 Ver. 7.5.0 9.2.5.3 "UL Scheduling Information").  See paragraphs 0032 and 0037-0044.  The radio terminal 10 has a table related to uplink data transmitted through an E-DPDCH, the table associating transmission power ratios and transmission rates (thus, limiting size of uplink allocation based on reported headroom and buffer size). A transmission power ratio is a ratio between a transmission power of an E-DPDCH and a transmission power of a DPCCH (E-DPDCH/DPCCH).  A transmission rate is indicated by a TBS (transport block size).)  See paragraph 0034.)
Regarding claims 5, 20, and 35, Hanaki discloses said step of scheduling communication employs a minimum scheduling unit of an integer N of Physical Resource Blocks (Referring to Figures 1 and 2, the radio terminal 10 has a table related to uplink data transmitted through an E-DPDCH, the table associating transmission power ratios and transmission rates. A transmission power ratio is a ratio between a transmission power of an E-DPDCH and a transmission power of a DPCCH (E-DPDCH/DPCCH).  A transmission rate is indicated by a TBS (transport block size), thus limiting to integer values for corresponding PRBs.  See paragraph 0034.)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 3, 4, 6, 7, 18, 19, 21, 22, 33, 34, 36, 37, and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hanaki et al. (US 2011/0207467 A1), hereinafter referred to as Hanaki, in view of Ishii et al. (US 2010/0113082 A1), hereinafter referred to as Ishii.
Regarding claims 3, 18, 33, and 47, Hanaki does not disclose each user equipment signaling the base station a scheduling recommendation regarding Modulation and Coding Scheme and Multiple Input, Multiple Output configuration; and the method wherein said step of scheduling communication schedules downlink transmissions from the base station to a user equipment in response to the recommendations.
Ishii teaches that it is well-known in the art within the LTE system, so-called Adaptive Modulation and Coding (AMC) is applied, thereby signaling MCS and MIMO configuration and corresponding scheduling according to the adaptation; therefore, transmission formats of the shared channels may vary among different sub-frames. Herein, the transmission format includes various information items indicating such as allocation information of the resource blocks which are frequency resources, modulation scheme, payload size, HARQ (Hybrid Automatic Repeat reQuest) information such as a Redundancy version parameter, a process number and the like, the number of streams, and a Pre-coding vector, and information items of an MIMO and the like.  See paragraphs 0006, 0082, and 0083.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hanaki to comply with the well-known standard of LTE of Ishii.  One of ordinary skill in the art at the time of the invention would have been motivated to do so to comply with the well-known standard of LTE.  In so doing, unexpected results are not achieved.
Regarding claims 4, 19, and 34, Hanaki does not disclose transmitting a schedule from the base station to a user equipment via a Physical Downlink Control Channel; said step of scheduling communication with a user equipment wherein the base station adapts Physical Downlink Control Channel parameters and searches user equipment specific and common search spaces to allocate Control Channel Elements for Downlink Control Information messages.
Ishii teaches in downlink communications, a Physical Downlink Shared Channel (PDSCH) that is shared among the user equipment terminals 100.sub.n and a Physical Downlink Control Channel (PDCCH) are used. In downlink, user information and transport format information of a Downlink Shared Channel, the user information and the transport information of an Uplink Shared Channel, acknowledgement information of the Uplink Shared Channel and the like are reported via the Physical Downlink Control Channel (PDCCH). User data are transmitted via the Physical Downlink Shared Channel (PDSCH). The user data are transmitted via a Downlink Shared Channel (DL-SCH) as a transport channel.  See paragraphs 0081 and 0082.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hanaki to comply with the well-known standard of LTE of Ishii.  One of ordinary skill in the art at the time of the invention would have been motivated to do so to comply with the well-known standard of LTE.  In so doing, unexpected results are not achieved.
Regarding claims 6, 21, and 36, Hanaki does not disclose said step of scheduling communication estimates for a given channel quality information available at transmission interval n and on frequency chunk b which modulation and coding scheme (MCS) out of a fixed MCS set must be assigned to a user transmitting at transmission interval n+K.
Ishii teaches that it is well-known in the art within the LTE system, so-called Adaptive Modulation and Coding (AMC), assigning a MCS to a UE in an interval, is applied; therefore, transmission formats of the shared channels may vary among different sub-frames. Herein, the transmission format includes various information items indicating such as allocation information of the resource blocks which are frequency resources, modulation scheme, payload size, HARQ (Hybrid Automatic Repeat reQuest) information such as a Redundancy version parameter, a process number and the like, the number of streams, and a Pre-coding vector.  See paragraphs 0006, 0082, and 0083.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hanaki to comply with the well-known standard of LTE of Ishii.  One of ordinary skill in the art at the time of the invention would have been motivated to do so to comply with the well-known standard of LTE.  In so doing, unexpected results are not achieved.
Regarding claims 7, 22, and 37, Hanaki does not disclose said step of scheduling communication for each allocation employs a Physical Downlink Control Channel mapping function including computing a cost function for each Control Channel Element by recited equation.
Ishii teaches that it is well-known in the art within the LTE system, so-called Adaptive Modulation and Coding (AMC) is applied; therefore, transmission formats of the shared channels may vary among different sub-frames. Herein, the transmission format includes various information items indicating such as allocation information of the resource blocks which are frequency resources, modulation scheme, payload size, HARQ (Hybrid Automatic Repeat reQuest) information such as a Redundancy version parameter, a process number and the like, the number of streams, and a Pre-coding vector.  See paragraphs 0006, 0082, and 0083.  Further, a logical channel having the Highest priority is selected from among the logical channels having transmittable data based on the selection logics described below and the process goes to step S320 in which a Scheduling Coefficient Calculation process is performed.  When the logical channel having the Highest priority is selected, the logical channel in which Persistent Resource is reserved in step S338 is also treated as a target of the selection.  See paragraphs 0121-0124.  Note, the Examiner equates Ishii’s calculation as equivalent to the claimed function.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hanaki to comply with the well-known standard of LTE of Ishii.  One of ordinary skill in the art at the time of the invention would have been motivated to do so to comply with the well-known standard of LTE.  In so doing, unexpected results are not achieved.

Claims 10, 25, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hanaki et al. (US 2011/0207467 A1), hereinafter referred to as Hanaki, in view of Ishii et al. (US 2010/0113082 A1), hereinafter referred to as Ishii, in further view of Liu et al., “Improved Recursive Maximum Expansion Scheduling Algorithms for Uplink Single Carrier FDMA Operation," 2010 IEEE 71st Vehicular Technology Conference, May 2010, pp. 1-5, hereinafter referred to as Liu.
Regarding claims 10, 25, and 40, Hanaki does not disclose said step of scheduling communication includes a 2-step recursive maximum expansion calculation including initial subband allocation and expansion, and subband gap filling.
Liu teaches improved recursive maximum expansion scheduling algorithms for uplink single carrier FDMA systems.  Single-carrier frequency division multiple access (SCFDMA) has been selected as the uplink access scheme in the UTRA Long Term Evolution (LTE) due to its low peak-to-average power ratio properties. Nevertheless, in order to achieve such a benefit, it requires a localized allocation of the resource blocks (RBs), which naturally imposes a severe constraint on the scheduler design. In this paper, two improved recursive maximum expansion scheduling algorithms for SC-FDMA are proposed. Compared with conventional recursive maximum expansion (RME) scheme in which UE can only expand the resource allocation on neighboring RBs with the highest metrics, in proposed improved recursive maximum expansion (IRME) scheme, higher degree of freedom in RB expansion is achieved by allowing RB expansion within certain ranking threshold. Moreover, to further increase the flexibility in resource allocation, multiple surviving paths are introduced in proposed improved tree-based recursive maximum expansion (ITRME) scheme. The simulation results show that, compared with conventional RME scheme, the proposed IRME scheme can exhibit the gain about 15% in terms of spectral efficiency with a linear increase of computational complexity, and the performance can be further improved to 18% with proposed ITRME scheme if further higher complexity is permitted.  See abstract.
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the well-known technique of recursive maximum expansion as taught by Liu in the system of Hanaki.  One of ordinary skill in the art at the time of the invention would have been motivated to do so to improve scheduling and increase spectral efficiency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-15, 16-19, 22-30, 31-33, 37-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9, and 14-16 of U.S. Patent No. 10075969 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Claims 1-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11184905 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Application Claim
Patent Claim  ‘905
Patent Claim ‘969
1, 16, 31, and 46.    A method of wireless communication between a base station and at least one user equipment comprising the steps of: each user equipment periodically measuring channel quality of communication with the base station; each user equipment periodically transmitting a channel quality indicator to the base station corresponding to a measured channel quality; the base station scheduling communication with the at least one user equipment based upon the periodically transmitted channel quality indicators of the at least one user equipment.

1. A method of wireless communication between a base station and at least one user equipment comprising the steps of: each user equipment periodically measuring channel quality of communication with the base station; each user equipment periodically transmitting a channel quality indicator to the base station corresponding to a measured channel quality; the base station scheduling communication with the at least one user equipment based upon the periodically transmitted channel quality indicators of the at least one user equipment, the scheduling including determining a modulation and coding scheme (MCS) based on a preamble group selected by the at least one user equipment, the preamble group indicating a message (msg3) transmission block size (TBS).
1, 15.  A method of wireless communication between a base station and at least 
one user equipment comprising the steps of: each user equipment periodically 
transmitting a wide band Sounding Reference Signal (SRS) to the base station for uplink channel state estimation;  each user equipment transmitting along with each scheduled uplink transmission a DeModulation Reference Signal (DMRS) 
to the base station for uplink demodulation and interference estimation; and the base station scheduling uplink communication with each user equipment based upon the SRS and DMRS signals transmitted by each user equipment, the scheduling including estimating the user equipment's channel quality for each frequency chunk, computing a corresponding user equipment's scheduling metric for each frequency chunk, limiting the size of the user equipment's uplink allocation based upon reported headroom and buffer size, and selecting for uplink transmission on a frequency chunk the user equipment with the highest scheduling metric with the constraint of scheduling a user equipment on 
contiguous frequency chunks; and the base station signaling to the selected user equipment its scheduling grant.
2, 17, and 32. The method of claim 1, wherein: said step of scheduling communication schedules uplink transmissions from a user equipment to the base station wherein the base station receives a channel quality indicator of each physical resource block, computes a scheduling metric for each receiver type, and
limits the size of uplink allocation based upon reported headroom and buffer size.
2. The method of claim 1, wherein: said step of scheduling communication schedules uplink transmissions from a user equipment to the base station wherein the base station receives a channel quality indicator of each physical resource block, computes a scheduling metric for each receiver type, and limits the size of uplink allocation based upon reported headroom and buffer size.
See claim 1.
3, 18, 33, and 47.    The method of claim 1, further comprising the step of: each user equipment signaling the base station a scheduling recommendation regarding Modulation and Coding Scheme and Multiple Input, Multiple Output configuration; and the method wherein said step of scheduling communication schedules downlink transmissions from the base station to a user equipment in response to the recommendations.
3. The method of claim 1, further comprising the step of: each user equipment signaling the base station a scheduling recommendation regarding Modulation and Coding Scheme and Multiple Input, Multiple Output configuration; and the method wherein said step of scheduling communication schedules downlink transmissions from the base station to a user equipment in response to the recommendations.
16.  The wireless communication system of claim 15, wherein: said user equipment is further configured to signal the base station a scheduling recommendation regarding Modulation and Coding Scheme and Multiple Input, Multiple Output configuration;  and said base station is further configured to 
schedule downlink transmissions from the base station to a user equipment in response to the recommendations;  and said base station signals to each scheduled user equipment its scheduling grant.
7, 22, and 37.    The method of claim 1, wherein:
said step of scheduling communication for each allocation employs a Physical Downlink Control CHannel mapping function including computing a cost function for each Control Channel Element by where: C(n) is the Control Channel element cost function to be calculated; S (n) is the set of active UEs at the n-th subframe; and A (n) is the cost of user j associated with the i-th CCE at the n-th subframe.
7. The method of claim 1, wherein: said step of scheduling communication for each allocation employs a Physical Downlink Control CHannel mapping function including computing a cost function for each Control Channel Element by C i ⁡ ( n ) = .Math. j ∈ S ⁡ ( n ) ⁢ A i , j ⁡ ( n ) where: C.sub.i(n) is the Control Channel element cost function to be calculated; S(n) is the set of active UEs at the n-th subframe; and A.sub.i,j(n) is the cost of user j associated with the i-th CCE at the n-th subframe.
2.  The method of claim 1, further comprising: transmitting a schedule from 
the base station to a user equipment via a Physical Downlink Control Channel, 
wherein said step of scheduling communication for each allocation employs a 
Physical Downlink Control CHannel mapping function including computing a cost 
function for each Control Channel Element (CCE);  and mapping a scheduled UE j to the available CCE combination within its user search space that minimizes C.sub.i(n);  and 
transmitting the PDCCH to the scheduled UEs.
8-10, 23-25, and 38-40.    The method of claim 1, wherein:
said step of scheduling communication includes a 2-step Signal to Interference plus Noise Ratio computation and link adaptation including pre-scheduling by computing *MMSE(b) upon every new UEs Sounding Reference Signal instance with per-chunk granularity by harmonic averaging across sub-carriers; and post-scheduling on every sub-frame for link adaptation by recomputing •MMSE(Bk) for each scheduled user equipment k taking into account both the size of the final allocations B. and the freshest interference k measurement.
8-10. The method of claim 1, wherein: said step of scheduling communication includes a 2-step Signal to Interference plus Noise Ratio computation and link adaptation including pre-scheduling by computing γ.sub.MMSE(b) upon every new UEs Sounding Reference Signal instance with per-chunk granularity by harmonic averaging across sub-carriers, where b is the scheduling unit; and post-scheduling on every sub-frame for link adaptation by recomputing γ.sub.MMSE(B.sub.k) for each scheduled user equipment k taking into account both the size of the final allocations B.sub.k and the freshest interference measurement.
3. A method of wireless communication between a base station and at least 
one user equipment comprising the steps of: each user equipment periodically 
transmitting a wide band Sounding Reference Signal (SRS) to the base station for uplink channel state estimation;  each user equipment transmitting along with each scheduled uplink transmission a DeModulation Reference Signal (DMRS) 
to the base station for uplink demodulation and interference estimation; and the base station scheduling uplink communication with the at least one user equipment based upon the SRS and DMRS signals transmitted by the at least one user equipment, said scheduling uplink communication includes a 2-step Signal to Interference plus Noise Ratio computation and link adaptation including: in 
a first step referred to as pre-scheduling, computing the Signal to Interference plus Noise Ratio Y(b) for each frequency chunk b upon every new UE's Sounding Reference Signal instance;  in a second step referred to as post-scheduling, on every sub-frame, recomputing the Signal to Interference 
plus Noise Ratio Y(B.sub.k) for each schedule user equipment k taking into 
account both the size of the final allocation B.sub.k and the freshest interference measurement;  and determining from Y(B.sub.k) the modulation and coding scheme (MCS) to be used for each scheduled user equipment k; and the base station signaling to each scheduled user equipment k its scheduling grant including said MCS.
11, 26, and 41.    The method of claim 10, wherein:
said step of initial subband allocation and expansion includes sorting the top NbestDL UEs among Npre per subband to produce two UE by SB tables , where the first table provides the IDs of the sorted UEs and the second table provides the associated scheduling metric, defining an allocation loop as a series of allocation iterations, each allocation iteration being an attempt to allocate one UE on one or multiple subbands including an initial SB allocated to the remaining UE with the maximum scheduling metric, performing a recursive maximum expansion (RME) on both sides of the initial allocated subband, the outcome of each allocation iteration disqualifying one UE as either not having a PDCCH resource or less than other remaining UEs with higher scheduling metrics on each side.
11. The method of claim 10, wherein: said step of initial subband allocation and expansion includes sorting the UEs with highest scheduling metric among competing UEs per subband to produce two UEs by subband tables, where the first table provides the IDs of the sorted UEs and the second table provides the associated scheduling metric, defining an allocation loop as a series of allocation iterations, each allocation iteration being an attempt to allocate one UE on one or multiple subbands including an initial subband allocated to the remaining UE with the maximum scheduling metric, performing a recursive maximum expansion (RME) on both sides of the initial allocated subband, the outcome of each allocation iteration disqualifying one UE as either not having a Physical Downlink Control Channel (PDCCH) resource or less than other remaining UEs with higher scheduling metrics on each side.
5, 6.  The method of claim 5, wherein said step of initial subband allocation and expansion includes sorting UEs with highest scheduling metric among competing UEs per subband to produce two UEs by subband tables, where the first table provides the indices of the sorted UEs and the second table provides the associated scheduling metric, defining an allocation loop as a series of allocation iterations, each allocation iteration being an attempt to allocate one UE on one or multiple subbands including an initial subband allocated to the remaining UE with the maximum scheduling metric, performing a recursive maximum expansion (RME) on both sides of the initial allocated subband, the 
outcome of each allocation iteration disqualifying one UE as either not having 
a Physical Downlink Control Channel (PDCCH) resource or less than other 
remaining UEs with higher scheduling metrics on each side.
12, 27, and 42.    The method of claim 10, wherein:
said step of subband gap filling is performed by maximum subband first including finding the subband with a maximum metric for two edge target UEs, checking if the subband with the maximum metric can be covered by the PHR and buffered data of its target UE, and if so allocating that subband to the target UE, if not proceeding the next maximum subbband, and upon allocation of a subband allocating the subands between that subband and the subband of the same UE to that UE for contiguous allocation.
12. The method of claim 10, wherein: said step of subband gap filling is performed by maximum subband first including finding the subband with a maximum metric for two edge target UEs, checking if the subband with the maximum metric can be covered by the PHR and buffered data of its target UE, and if so allocating that subband to the target UE, if not proceeding the next maximum subbband, and upon allocation of a subband allocating the subands between that subband and the subband of the same UE to that UE for contiguous allocation.
7.  The method of claim 5, wherein: said step of subband gap filling is performed by maximum subband first including finding the subband with a maximum metric for two edge target UEs, checking if the subband with the maximum metric can be covered by power headroom (PHR) and buffered data of its target UE, and if so allocating that subband to the target UE, if not proceeding the next 
maximum subband, and upon allocation of a subband allocating the subbands between that subband and the subband of the same UE to that UE for contiguous allocation.
13, 28, and 43.    The method of claim 10, wherein:
said step of subband gap filling is performed by higher edge first including iteratively
comparing the metrics of two edge subbands of respective adjacent UEs, allocating the subband having the higher metric to its edge UE, and checking for power shortage.
13. The method of claim 10, wherein: said step of subband gap filling is performed by higher edge first including iteratively comparing the metrics of two edge subbands of respective adjacent UEs, allocating the subband having the higher metric to its edge UE, and checking for power shortage.
8.  The method of claim 5, wherein: said step of subband gap filling is performed by higher edge first including iteratively comparing the metrics of  two edge subbands of respective adjacent UEs, allocating the subband having the higher metric to its edge UE, and checking for power shortage.
14, 29, and 44.    The method of claim 10, wherein:
said step of scheduling communication including 2-step recursive maximum expansion calculation wherein a special uplink communication is limited to a pre-determined transport block size that cannot be segmented including scheduling special uplink communication first allocating such special uplink communication onto physical resource blocks with the best signal to interference and noise ratio.
14. The method of claim 10, wherein: said step of scheduling communication including 2-step recursive maximum expansion calculation wherein a special uplink communication is limited to a pre-determined transport block size that cannot be segmented including scheduling special uplink communication first allocating such special uplink communication onto physical resource blocks with the best signal to interference and noise ratio.
9. The method of claim 5, wherein: said step of scheduling communication including 2-step recursive maximum expansion calculation wherein a special uplink communication is limited to a pre-determined transport block size that cannot be segmented including scheduling special uplink communication first allocating such special uplink communication onto physical resource blocks with the best signal to interference and noise ratio.
15, 30, and 45.   The method of claim 1, wherein: said step of scheduling communication schedules downlink communication by dividing the scheduling bandwidth into scheduling units of size the channel quality indicator report granularity, running sequentially over the scheduling units and for each scheduling unit and each set of active radio bearers, following user equipment recommendations to compute a scheduling metric for each radio bearer, sorting the scheduling metric the each radio bearers from best to worst, iteratively attempting to allocate physical downlink control channel to radio bearer/user equipment combinations from best to worst including upon physical downlink control channel allocation success, allocating the winning radio bearer/user equipment combinations to the corresponding scheduling unit, and disqualifying a user equipment if the user equipment does not have a physical downlink control channel resource or if an amount of data currently pending in a user equipment buffer reaches the size, and computing for each scheduled user equipment a final transport buffer size and a modulation and coding scheme accounting for all radio bearer groups allocated to that user equipment, delivering the grants for physical downlink control channel mapping, and triggers radio link control/medium access control to construct the medium access control protocol data units.
15. The method of claim 1, wherein: said step of scheduling communication schedules downlink communication by dividing the scheduling bandwidth into scheduling units of size the channel quality indicator report granularity, running sequentially over the scheduling units and for each scheduling unit and each set of active radio bearers, following user equipment recommendations to compute a scheduling metric for each radio bearer, sorting the scheduling metric the each radio bearers from best to worst, iteratively attempting to allocate physical downlink control channel to radio bearer/user equipment combinations from best to worst including upon physical downlink control channel allocation success, allocating the winning radio bearer/user equipment combinations to the corresponding scheduling unit, and disqualifying a user equipment if the user equipment does not have a physical downlink control channel resource or if an amount of data currently pending in a user equipment buffer reaches the size, and computing for each scheduled user equipment a final transport buffer size and a modulation and coding scheme accounting for all radio bearer groups allocated to that user equipment, delivering the grants for physical downlink control channel mapping, and triggers radio link control/medium access control to construct the medium access control protocol data units.
14. A method of wireless communication between a base station and at least one user equipment comprising the steps of: each user equipment periodically measuring channel quality of communication with the base station; each user equipment periodically transmitting a channel quality indicator to the base station corresponding to a measured channel quality; the base station scheduling communication with the at least one user equipment, wherein: said step of scheduling communication schedules downlink communication by dividing the scheduling bandwidth into scheduling units of size the channel quality indicator report granularity, running sequentially over the scheduling units and for each scheduling unit and each set of active radio bearers, following user equipment recommendations to compute a scheduling metric for each radio bearer, sorting the scheduling metric the each radio bearers from best to worst, iteratively attempting to allocate physical downlink control channel to radio bearer/user equipment combinations from best to worst including upon physical downlink control channel allocation success, allocating the winning radio bearer/user equipment combinations to the corresponding scheduling unit, and disqualifying a user equipment if the user equipment does not have a physical downlink control channel resource or if an amount of data currently pending in a user equipment buffer reaches the size, and computing for each scheduled user equipment a final transport buffer size and a modulation and coding scheme accounting for all radio bearer groups allocated to that user equipment, delivering the grants for physical downlink control channel mapping, and triggering radio link control/medium access control to construct the medium access control protocol data units.



Allowable Subject Matter
Claims 8, 9, 11, 23, 24, 26, 38, 39, and 41, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12-15, 27-29, and 42-45, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 20160309460 A1) - A method for communicating uplink control information to a base station using a user equipment is presented.
(US 20170013612 A1) - Methods and systems for transmitting uplink control information and feed back are disclosed for carrier aggregation systems.
Ko et al. (US 20170195020 A1) -A method for transmitting channel status information (CSI) via uplink in a wireless communication system includes transmitting a first precoding matrix indicator (PMI) and a second PMI at a subframe.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462